IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
JOSEPH KUBEC,

Plaintiff, C.A. NO.: Nl9C-0 l -293 AML

v. JURY TRIAL OF l2 DEMANDED
FIRST STATE ORTHOPAEDICS,
P.A., and DAVID S. GRUBBS,
M.D., P.A.,

\./\/\./\./\/\/`/\/\/\/V

Defendants.

Submitted: March 26, 2019
Decided: March 28, 2019

ORDER

Upon RevieW of the Affidavit of Merit - Accepted

On March 25, 2019, the Court rejected Plaintiff s original affidavit of merit
as to Defendant David S. Grubbs, M.D., P.A. (“Grubbs Cardiology”) because
Plaintiff` s affiant did not meet the statutory requirement of Board certification as to
Grubbs Cardiology.l The Court allowed Plaintiff 60 days to file an acceptable
affidavit of merit. On March 26, 2019, Plaintiff submitted an affidavit as to Grubbs
Cardiology.2

After in camera revieW, the Court finds:

l. An expert signed the affidavit;

 

]D.I. 18.
2D.I. 19.

2. The affidavit Was accompanied by a current curriculum vitae;

3. The expert is licensed to practice medicine as of the date of the
affidavit;

4. The expert is Board certified in Cardiology/Cardiovascular Medicine;

5. In the three years preceding the negligent acts, the expert Was engaged
in the treatment of patients and in the teaching/academic side of
medicine in a similar field of medicine as the Defendant;

6. The affidavit states that there are reasonable grounds to believe the
applicable standard of care Was breached by each defendant; and

7. The expert states the identified breaches of the standard of care
proximately caused Kubec’s injury as alleged in the complaint.

Considering the above, the Court finds that the affidavit of merit complies

With 18 Del. C. §§ 6853(a)(l) and (c) as to Defendant David S. Grubbs M.D., P.A.

IT IS SO ORDERED.

 

V Ab-igailN. LeGrdal=v, Judge

Original to Prothonotary

CCZ

Lorenza A. Wolhar, Esquire
Bradley J. GoeWert, Esquire
John A. Elzufon, Esquire
Timothy E. Lengkeek, Esquire